Dismiss and Opinion Filed September 23, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00279-CV

 LUXOTTICA OF AMERICA INC. F/K/A LUXOTTICA RETAIL NORTH
    AMERICA INC. AND EYEMED VISION CARE, LLC, Appellants
                           V.
JEFFREY GRAY, DAWN GRAY, AND BRAVE OPTICAL, INC., Appellees

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-07929

                        MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Nowell
                           Opinion by Justice Osborne
      On September 19, 2022, appellants Luxottica of America Inc. f/k/a Luxottica

Retail North America Inc. and Eyemed Vision Care, LLC filed a Motion for

Voluntary Dismissal of Appeal, advising the Court that they do not desire to proceed

with the appeal and that they seek no relief against the appellees. Further, appellees

Jeffrey Gray, Dawn Gray, and Brave Optical, Inc. have not noticed a cross-appeal

or sought relief to which they would otherwise be entitled. See TEX. R. APP. P.

42.1(a).
     Accordingly, we grant the motion and dismiss the appeal. See id.




                                        /Leslie Osborne//
220279f.p05                             LESLIE OSBORNE
                                        JUSTICE




                                      –2–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 LUXOTTICA OF AMERICA INC.                     On Appeal from the 101st Judicial
 F/K/A LUXOTTICA RETAIL                        District Court, Dallas County, Texas
 NORTH AMERICA INC. AND                        Trial Court Cause No. DC-17-07929.
 EYEMED VISION CARE, LLC,                      Opinion delivered by Justice
 Appellants                                    Osborne. Justices Schenck and
                                               Nowell participating.
 No. 05-22-00279-CV          V.

 JEFFREY GRAY, DAWN GRAY,
 AND BRAVE OPTICAL, INC.,
 Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellees Jeffrey Gray, Dawn Gray, and Brave Optical,
Inc. recover their costs of this appeal from appellants Luxottica of America Inc. f/k/a
Luxottica Retail North America Inc. and Eyemed Vision Care, LLC.


Judgment entered this 23rd day of September, 2022.




                                         –3–